DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 29-35 and 37 in the reply filed on 12/16/2021  is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the method and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29, 32, 33, 34, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zehnder (U.S. Publication 2002/0083888) in view of Lifshitz (U.S. Publication 2011/0006285). 
Regarding claim 29, Zehnder teaches fabricating a device (paragraph 4 teaches uses for luminescent nanocrystals including electronic data systems) mixing two solutions (42 and 43) to form a solution C (solution feeding out of mixer 1 item 48), flowing solution C into a nucleating coil at a first temperature to produce QD seeds (item 41, paragraph 32, paragraph 15 teaches qdot nanocrystals); flowing the solution containing QD seeds into a growth coil to grow the QD at a second temperature which is different than the first temperature and steps of each coil independently performed (see reactor 61 and paragraph 33, paragraph 36 teaches a temperature of 180 and a separate temperature range between 280-365), fabricating a device using the QDs from the second heating coil step (paragraph 4 teaches using the nanocrystals for an electronic data system).  
Regarding claim 29, Zehnder is silent to each solution A and B comprising a solute with precursor and inert immiscible fluid. 
Regarding claim 29, Lifshitz teaches aa solute with a precursor (paragraph 44 core semiconductor precursor, shell precursors) and an inert immiscible fluid (paragraph 44 teaches the precursors being dissolved in an organic ligand, paragraph 42 teaches that the organic ligands are dissolved under inert conditions).
It would have been obvious to modify the mixing process of Zehnder with the specific precursors and organic ligand of Lifshitz in order to produce the ideal quantum dot material. 
Regarding claim 32, Zehnder teaches wherein the device is an IR detector (paragraph 16 teaches the energy of photons emitted during luminescence can be UV).
Regarding claim 33, Zehnder teaches wherein the device is a UV-vis detector (paragraph 16 teaches the energy of photons emitted during luminescence can be UV).
Regarding claim 34, Zehnder teaches wherein the device is infrared emitter (paragraph 16 teaches the energy of photons emitted during luminescence can be IR).
Regarding claim 35, Zehnder teaches wherein the device is a bio-imaging device (paragraph 4 teaches tissue imaging stains which is considered inherently requiring an imaging device).
Regarding claim 37, Zehnder teaches an imaging device(paragraph 4 teaches tissue imaging stains for the quantum sized particles which is considered inherently requiring an imaging device).

Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zehnder (U.S. Publication 2002/0083888) in view of Lifshitz (U.S. Publication 2011/0006285) in further view of Wong (U.S. Publication 2011/0193024).
Zehnder is silent to the language of claim 30. 
Regarding claim 30, Wong teaches the use of nanoparticles for solar cells (paragraph 3).
It would have been obvious to one of ordinary skill in the art to modify the invention of Zehnder in view of Lifshitz to produce solar cells as taught in Wong in order to allow for an optimized solar cell product.     

Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zehnder (U.S. Publication 2002/0083888) in view of Lifshitz (U.S. Publication 2011/0006285) in further view of Gillies (U.S. Publication 2008/0012001).
Zehnder is silent to the language of claim 31. 
Regarding claim 31, Gillies teaches the use of nanoparticles for LEDs (paragraph 29).
It would have been obvious to one of ordinary skill in the art to modify the invention of Zehnder in view of Lifshitz to produce LEDs as taught in Wong in order to allow for ideal fluorescent properties of underlying semiconductor nanocrystals (see Gillies paragraph 29).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/ANSHU BHATIA/Primary Examiner, Art Unit 1774